Citation Nr: 1043185	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-30 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for tinnitus, to include as 
secondary to service-connected bilateral hearing loss. 

3.  Entitlement to an increased (compensable) disability rating 
for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse

ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

For reasons explained below, the Board finds that evidence 
in the record raises a claim of entitlement to service 
connection for a vestibular disorder, to include 
dizziness.  As such, this issue is REFERRED to the RO for 
its consideration.  

This matter comes before the Board of Veterans' Appeals ("BVA" 
or "Board") on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in Chicago, Illinois in which the RO found that new and material 
evidence had not been received to reopen the appellant's 
previously denied claim of entitlement to service connection for 
"ringing in the ears (tinnitus)."  In that same rating 
decision, the RO denied the appellant's claim of entitlement to 
an increased (compensable) disability rating for his service-
connected bilateral hearing loss.  The appellant, who had active 
service from June 1975 to June 1981, with subsequent service in 
the United States Navy Reserves, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.  The appellant and his spouse subsequently 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge in April 2010.  

For reasons discussed in more detail below, the Board has 
ultimately addressed the appellant's new and material claim as a 
claim of entitlement to service connection for tinnitus, to 
include as secondary to service-connected bilateral hearing loss.  
In doing so, the Board finds that new and material evidence has 
in fact been received to reopen the appellant's previously denied 
claim; however, since the RO has not had the opportunity to 
evaluate the merits of the appellant's reopened tinnitus claim, 
the claim must be REMANDED to the RO for its consideration.  As 
such, the merits of this issue will be addressed in the REMAND 
portion of the decision below; and is hereby REMANDED to the RO 
via the Appeals Management Center ("AMC") in Washington, DC.  
In addition, the Board finds that additional development is 
necessary in regards to the appellant's claim of entitlement to 
an increased (compensable) disability rating for his service-
connected bilateral hearing loss.  As such, this issue is also 
REMANDED to the RO via the AMC.  VA will notify the appellant if 
further action is required on his part. 

In remanding the above-referenced issues, the Board observes (as 
noted above) that the claims file contains testimony from the 
appellant that appears to raise a separate claim of entitlement 
to service connection for a vestibular disorder, to include 
vertigo. See April 2010 BVA hearing transcript; see also July 
2010 statement in support of claim.  In this regard, the 
appellant has indicated that he currently experiences vertigo; 
and that he believes his vertigo, tinnitus and bilateral hearing 
loss are interrelated. Id., pgs. 9-11; 17.  While the current 
medical evidence in the claims file reveals that the appellant 
has been diagnosed with dizziness of unclear etiology (see June 
2010 private medical records) and that certain service treatment 
records appear to indicate that the appellant reported 
experiencing some problems with dizziness during his period of 
service (see VA reports of medical history forms dated in April 
1979 and May 1981), no medical evidence in the claims file links 
the appellant's current dizziness to his time in service.  In 
light of the above-referenced evidence and the appellant's 
statements, the Board REFERS this matter to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's new and material evidence claim has been 
obtained.

2.  In an unappealed rating decision dated in November 2003, the 
RO granted service connection for bilateral hearing loss and 
assigned a noncompensable rating; in that same rating decision, 
the RO deferred the issue of entitlement to service connection 
for ringing in the ears (tinnitus).  

3.  In an unappealed decision dated in December 2003, the RO 
denied the appellant's claim of entitlement to service connection 
for ringing in the ears (tinnitus).   

4.  The evidence received since the December 2003 rating 
decision, by itself, or in conjunction with previously considered 
evidence, relates to an unestablished fact necessary to 
substantiate the appellant's claim of entitlement to service 
connection for tinnitus and raises a reasonable possibility of 
substantiating that claim.


CONCLUSIONS OF LAW

1.  A December 2003 rating decision that denied entitlement to 
service connection for tinnitus is a final decision. 38 U.S.C.A. 
§§ 7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2010).

2.  The evidence received subsequent to the December 2003 rating 
decision in this case is new and material; and therefore the 
appellant's claim of entitlement to service connection for 
tinnitus is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
20.1105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).

In this case, a letter dated in December 2005 specifically 
informed the appellant of the substance of the VCAA.  
Nevertheless, since this decision represents a complete grant of 
the appellant's appeal in regards to whether the appellant's 
previously denied claim of entitlement to service connection for 
tinnitus should be reopened, the appellant cannot be prejudiced 
by any deficiency, if any, in the notice and assistance 
requirements of the VCAA.  As such, the Board will dispense with 
any further discussion of the VCAA and will proceed to the new 
and material evidence issue presented on appeal.  

B.  Reopened claim of entitlement to service connection for 
tinnitus 

Applicable law provides that service connection will be granted 
if it is shown that a veteran has a disability resulting from an 
injury suffered or disease contracted in the line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval or 
air service. See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§§ 3.303, 3.304.  Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances, 
lay testimony, of an in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-service 
disease or injury. Pond v. West, 12 Vet. App. 341, 346 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this appeal, the appellant seeks service connection for 
tinnitus he believes is associated with his period of active 
service. See April 2010 BVA hearing transcript.  In the past, the 
appellant has requested and been denied service connection for 
this disorder on the basis that his active and reserve service 
treatment records do not reflect any complaints of tinnitus; and 
an October 2003 VA examiner had opined after reviewing the 
appellant's claims file that it was less likely as not that the 
appellant's post-service tinnitus was related to noise exposure 
in service. See October 2003 VA examination report; December 2003 
rating decision.  The appellant was provided notice of the above-
referenced rating decision, as well as his appellate rights. See 
letter from the RO to the appellant dated in January 2004.  
However, he did not appeal.      

In October 2005, the appellant essentially requested that his 
claim of entitlement to service connection for tinnitus be 
reopened. See October 2005 statement in support of claim; 
November 2005 report of contact; letters from the RO to the 
appellant dated in December 2005 and May 2006.  After evaluating 
the appellant's request in conjunction with the evidence of 
record, the RO found that new and material evidence had not been 
received to reopen the tinnitus claim. May 2006 rating decision.  
The appellant submitted a notice of disagreement in regards to 
that decision in July 2006; in response to which the RO prepared 
an August 2007 statement of the case. See July 2006 statement in 
support of claim; August 2007 statement of the case.  The 
appellant then perfected his appeal to the Board in October 2007. 
See October 2007 VA Form 9; see also May 2009 supplemental 
statement of the case.  Subsequently, the appellant testified 
during his April 2010 BVA hearing and submitted additional 
evidence in support of his claims that included private medical 
records dated from April 2010 to June 2010. See April 2010 BVA 
hearing transcript; July 2010 letter from the appellant's 
representative, with attachments.   

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured after the last disallowance is "new and 
material."  Under 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means evidence that, by itself 
or when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  
When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence 
to be sufficient to reopen a previously denied claim, the 
evidence must be both new and material.  If the evidence is new, 
but not material, the inquiry ends and the claim cannot be 
reopened. Smith v. West, 12 Vet. App. 312 (1999).  If it is 
determined that new and material evidence has been received, the 
claim must be reopened.  The Board may then proceed to the merits 
of the claim on the basis of all of the evidence of record.

In this case, pertinent evidence associated with the claims file 
since the December 2003 rating decision referenced above consists 
of statements from the appellant; the April 2010 BVA hearing 
testimony of the appellant and his spouse; lay statements from 
the appellant's spouse and daughter dated in December 2006; VA 
examination reports dated in April 2006 and April 2009; and 
private medical records dated from April 2010 to June 2010.  In 
terms of evaluating the above-referenced evidence, the Board 
observes that a comparison of the appellant's newly submitted 
evidence and the other evidence contained in the claims file 
reveals that the appellant's post-service tinnitus has (at least 
on one occasion) been linked to the appellant's service connected 
hearing loss.  In this regard, the Board observes that a May 2010 
private medical record in the claims file reveals that the 
appellant's medical provider told him that tinnitus is not a 
different disease, "but a symptom resulting from hearing loss." 
See May 2010 private medical records.  Although the Board cannot 
be certain of the meaning of the medical provider's statement, it 
appears that this statement raises the possibility that the 
appellant's post-service tinnitus (diagnosed in an April 2006 VA 
ear disease examination report) developed secondary to the 
appellant's service-connected bilateral hearing loss rather than 
as a result of the appellant's exposure to acoustic trauma in 
service or post-service.  Analyzing only the issue of whether the 
appellant's tinnitus claim should be reopened, and presuming the 
credibility of the "new" medical records contained in the 
claims file, the Board concludes that the May 2010 private 
medical records referenced above constitute new and material 
evidence sufficient to reopen the appellant's previously denied 
claim of entitlement to service connection for tinnitus. See, 
e.g., Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 
2010). 



Accordingly, the Board finds that the appellant's claim of 
entitlement to service connection for tinnitus should be 
reopened. 38 U.S.C.A. § 5108.  However, since the RO has not had 
the opportunity to adjudicate this claim in light of all evidence 
of record, this case must be remanded for such adjudication. See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition, as 
will be explained below, the Board finds that additional 
development of the appellant's reopened tinnitus claim is 
necessary. 


ORDER

New and material evidence has been received to reopen a claim of 
entitlement to service connection for tinnitus; and to this 
extent only, the appeal is granted. 


REMAND

As mentioned above, the medical evidence in this case reveals 
that the appellant has been diagnosed since service with, among 
other things, tinnitus and bilateral hearing loss. See, e.g., 
April 2006 VA ear disease examination report; private medical 
records.  The appellant, his spouse and his daughter have 
presented evidence in the form of lay statements and/or hearing 
testimony in regards to the appellant's audiological symptoms 
they have observed and how these symptoms have affected the 
appellant's life. See appellant's statements; lay statements from 
the appellant's spouse and daughter dated in December 2006; April 
2010 BVA hearing transcript.   The appellant has specifically 
testified that he has had tinnitus for a very long time, but 
cannot say how long. April 2010 BVA hearing transcript, p. 18.  

The United States Court of Appeals for the Federal Circuit (the 
"Federal Circuit Court") has held that lay evidence is one type 
of evidence that must be considered when evaluating a veteran's 
service connection claim; and competent lay evidence can be 
sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence. See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements. 

In Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  Thus, 
the veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), 
the Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify 
the condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis or (3) 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well. Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  Once evidence 
is determined to be competent, the Board must determine whether 
such evidence is also credible. See Layno v. Brown, 6 Vet. App. 
465 (1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")). 

To the extent that the appellant appears competent to report the 
audiological symptomatology he has experienced since his 
discharge from service, in conjunction with the May 2010 private 
medical records discussed above, the Board finds that doubt has 
been raised as to the possibility that the appellant's current 
tinnitus may be related on a secondary basis to the appellant's 
service-connected bilateral hearing loss. See 38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists, and (2) that the current disability was either (a) caused 
by or (b) aggravated by a service-connected disability. Allen v. 
Brown, 7 Vet. App. 439, 446 (1995).  
In light of the foregoing, the Board concludes that a VA medical 
opinion should be obtained that addresses this medical issue. See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 
   
Turning to the appellant's request for an increased (compensable) 
disability rating for his service-connected bilateral hearing 
loss, the Board observes that in evaluating service-connected 
hearing loss, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric designations 
assigned after audiometric evaluations are performed. Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of hearing 
loss range from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled speech 
discrimination test (Maryland CNC), and the average hearing 
threshold, as measured by puretone audiometric tests in the 
frequencies 1000, 2000, 3000 and 4000-Hertz.  The rating schedule 
establishes 11 auditory acuity Levels, designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.  An examination for hearing impairment for VA 
purposes must be conducted by a State-licensed audiologist and 
must include a controlled speech discrimination test (Maryland 
CNC) and puretone audiometric test.  Examinations are to be 
conducted without the use of hearing aids. See 38 C.F.R. § 
4.85(a). 

In this case, the VA medical evidence of record indicates that 
the appellant has been diagnosed with mild-to-moderate bilateral 
sensorineural hearing loss that does not meet the rating criteria 
for the assignment of a compensable disability evaluation. See VA 
examination reports dated in April 2006 and April 2009.  However, 
the Board observes that recent private medicals submitted by the 
appellant in July 2010 appear to indicate that the appellant has 
been diagnosed with bilateral hearing loss that is mild-to-severe 
or severe in nature. See private medical records dated in April 
2010 and May 2010.  Unfortunately, an interpretation of the April 
2010 private audiogram upon which these diagnoses appear to be 
based has not been provided for the record; nor is it known 
whether this audiogram was performed in compliance with 38 C.F.R. 
§ 4.85.  In light of this evidence (see Savage v. Shinseki, No. 
09-4406 (U.S. Vet. App. Nov. 3, 2010)) and testimony from the 
appellant in April 2010 that appears to indicate that the 
appellant's bilateral hearing loss may be worsening (see April 
2010 BVA hearing transcript, p. 28), the Board finds that 
additional development is necessary in regards to the appellant's 
request for an increased rating, to include an attempt by the RO 
to determine whether the above-referenced April 2010 private 
audiogram was performed in compliance with 38 C.F.R. § 4.85; and 
to afford the appellant a new VA examination for the purpose of 
accurately assessing the current severity of his service-
connected bilateral hearing loss.  
 
Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed in regards to the 
appellant's recently reopened claim of 
entitlement to service connection for 
tinnitus, to include as secondary to the 
appellant's service-connected bilateral 
hearing loss and in accordance with the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107. See also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

2.  The RO should contact the appellant 
and request a medical authorization in 
order to contact the appellant's private 
medical provider who conducted the April 
2010 uninterpreted audiogram for the 
purpose of determining whether the April 
2010 private audiogram was performed in 
compliance with 38 C.F.R. § 4.85. See 
Savage v. Shinseki, No. 09-4406 (U.S. Vet. 
App. Nov. 3, 2010). 

3.  The RO should schedule the appellant 
for a VA audiological examination, 
including an audiogram and Maryland CNC 
speech recognition test, with an 
appropriately qualified medical provider 
to determine whether the appellant's post-
service diagnosis of tinnitus is at least 
as likely as not caused by the appellant's 
service-connected bilateral hearing loss 
or has been aggravated by his service-
connected hearing loss.  In addition, the 
examiner should be asked to determine the 
current nature and severity of the 
appellant's bilateral hearing loss.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on the 
nature and severity of the appellant's 
hearing loss and tinnitus.  Any opinions 
expressed should be accompanied by a clear 
rationale, and a discussion of the facts 
and medical principles involved, if 
necessary.  

4.  After considering all of the evidence 
of record, the RO should review the merits 
the appellant's claim for service 
connection for tinnitus to include as 
secondary to service-connected hearing 
loss, and claim for a compensable rating 
for service-connected hearing loss.  If 
the benefits sought are not granted, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


